Appleton, C. J.
On 17th Feb., 1857, the defendant, Oliver B. Marston, being the owner of the demanded premises, conveyed the same to his brother Joseph Marston for the consideration of fifteen hundred dollars, as expressed in the deed, for which sum he received the note of Joseph Marston. The same day Joseph Marston deeded the land of which he had thus acquired the title, to Fanny Marston, the wife of Oliver B. Marston, and took back the note he had just given.
The plaintiff was a creditor of Oliver B. Marston prior to these conveyances. They were without consideration, and their obvious purpose and effect was to hinder, delay and defraud creditors, and such purpose and effect could not but have been known to all the parties to these transactions.
Though the plaintiff renewed his original note by taking a new one since these conveyances, it does not affect his *477legal rights, for a conveyance made without consideration, and for the purpose of defrauding creditors, is void as well against subsequent as prior creditors of the grantor. Clark v. French, 23 Maine, 221; Wyman v. Brown, 50 Maine, 139.
Bean, for the plaintiff.
Vose, for the defendants.
If the conveyances referred to wore fraudulent and void as to creditors, the plaintiff might impeach them. Being void, the title is regarded as remaining in the fraudulent grantor, and the judgment creditor by a levy acquires such seizin as enables him to maintain a real action against the fraudulent grantor or grantee.
In cases like Houston v. Jordan, 35 Maine, 521, Low v. Marco, 53 Maine, 45, and Howe v. Bishop, 3 Met., 28, where the legal title was never in the judgment debtor, the creditor does not acquire the legal title by a levy. But in the present case the legal title was in Oliver B. Marston, and his conveyance being fraudulent, the plaintiff by his levy acquired the title. Defendant defaulted'.
CuttiNG, WaltoN, Dickerson, Barrows and Tapley, JJ., concurred.